Weinstein, J.,
concurs in part and dissents in part, with the following memorandum: In my view, the trial court did not err in failing to charge justification inasmuch as there is no reasonable view of the evidence from which the jury could have concluded that defendant “was the victim of an unprovoked police assault or of the use of excessive physical force to effectuate an arrest” {People v Sanza, 37 AD2d 632). The People’s version of the incident is that an altercation between defendant and the police officer who had pursued him from the scene of the robbery developed as a result of defendant’s unlawful attempt to resist arrest. Two officers on patrol initially observed a car parked outside a liquor store. The vehicle was improperly parked diagonally into a traffic lane. When the officers motioned for the driver to pull the car closer to the curb he responded by moving the car erratically and looking nervously into the liquor store. The officers observed two men in the liquor store and thereupon exited their vehicle with their guns drawn. The store owner, by pantomiming the use of a gun, communicated to one of the officers that he was being robbed. As the two males exited the liquor store, one of the officers ordered them to raise their hands. One of them stopped but defendant fled with the other officer in pursuit. Notwithstanding his denial of complicity it is undisputed that defendant ran away from the scene of the robbery. Nor is it disputed that when the officer caught up with defendant a struggle ensued, during which the officer was struck in the ribs and the eye. The officer admitted striking defendant’s head six or seven times with his gun before being able to subdue him. Defendant’s version is that he was driving with some friends when one of them stopped off to buy a bottle of liquor while he went into a candy store for some cigarettes. A few seconds later, he heard shots and saw one of his friends running. Not knowing what had transpired, defendant began to run also. He was pursued by the police, knocked to the ground and hit numerous times with the butt of an officer’s gun. Defendant claims to have struck the officer at that point merely to defend himself. The evidence does not support the claim that the arresting officer acted unreasonably in subduing defendant. Pursuant to section 35.30 (subd 1, par [a], cl [i]) of the Penal Law a police officer is permitted to use physical force against an individual where he reasonably believes such individual was committing a felony involving the use, attempted use or threatened imminent use of physical force against another. The circumstances of the instant case clearly establish the existence of such a belief on the part of the arresting officer. Moreover, defendant was not justified in attempting to thwart the lawful performance of a police officer’s duty, resulting in physical injury to that officer. Section 35.27 of the Penal Law prohibits the use of physical force to resist arrest, whether authorized or unauthorized, when the arrest is being attempted by a police office or peace officer when it would reasonably appear that the arresting individual is a police officer or peace officer. At bar, there was no evidence whatsoever that defendant, at any time prior to being handcuffed, submitted to the authority of *847the arresting officer. Since there is no basis on the record to conclude that the requisite elements of a justification defense were present, the trial court was under no obligation to submit a justification charge to the jury (People v Watts, 57 NY2d 299, 301). Accordingly, I conclude that the jury properly found defendant guilty of the crime of assault in the second degree and vote to affirm the judgment in its entirety.